To the extent that movant seeks leave to appeal from the Appellate Division order dated May 18, 1986, motion dismissed upon the ground that movant has failed to supply a copy of that order although requested to do so and thus failed to comply with section 500.11 (d) (1) (C) of the Rules of Practice of the Court of Appeals (22 NYCRR 500.11 [d] [1] [C]).
To the extent that movant seeks leave to appeal from the Appellate Division order dated September 24, 1986, motion dismissed upon the ground that the order does not finally determine the proceeding within the meaning of the Constitution.